     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.706 Page 1 of 14



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    AYSE SEN,                                          Case No.: 16cv1486-JAH (JLB)
11                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT
12    v.                                                 AMAZON.COM, INC.’S MOTION
                                                         FOR SUMMARY JUDGMENT (Doc.
13    AMAZON.COM, INC.,
                                                         No. 32)
14                                    Defendant.
15
16                                      INTRODUCTION
17         Pending before the Court is Defendant Amazon.com, Inc.’s (“Defendant” or
18   “Amazon”) motion for summary judgment pursuant to Rule 56 of the Federal Rules of
19   Civil Procedure. Doc. No. 32. Plaintiff Ayse Sen’s (“Plaintiff”) complaint alleges: (1)
20   trademark infringement in violation of 15 U.S.C § 1114(1)(a); (2) unfair competition, false
21   designation of origin, passing off, and false advertising in violation of 15 U.S.C §1125(a),
22   and (3) tortious interference with business relations or an economic advantage. Id. The
23   Ninth Circuit affirmed summary judgment as to Plaintiff’s claims based on the third party
24   “Nanners” review. See Doc. No. 74. Therefore, the Court will only address Amazon’s use
25   of Plaintiff’s “Baiden” trademark in Amazon’s on-site and keyword advertising (also
26   known as pay-per-click). Having carefully considered the pleadings, and for the reasons
27   set forth below, Defendant’s motion for summary judgment is GRANTED.
28   ///

                                                     1
                                                                                 16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.707 Page 2 of 14



1                                         BACKGROUND
2    I.    Factual Background
3          Plaintiff is the owner of the trademark “Baiden,” and uses the mark in association
4    with the marketing and selling of her “Baiden” skin-exfoliation products. See Doc. No. 1,
5    ¶ 21. Defendant owns and operates Amazon.com which is a prominent e-marketplace. Id.
6    at ¶ 6. Plaintiff has licensed agents that utilize Amazon’s platform to sell her products. Id.
7    at ¶ 11. Defendant purchases certain keywords for use in sponsored advertising, and as
8    relevant to this case, purchased the keyword “Baiden” through Google’s AdWords
9    program and on similar programs offered by “Bing.com” and “Yahoo.com.” See Doc. No.
10   32–2, ¶ 2.
11         On December 4, 2012, Plaintiff initiated a lawsuit in this district against Defendant
12   alleging violations of the Lanham Act for trademark infringement and unfair competition
13   (“Initial Action”). See Doc. No. 32-2, Ex A (Case No. 12-cv-2878-AJB-BGS). In the initial
14   action, Plaintiff alleged that Defendant used her “Baiden” mark in online pay-per-click
15   campaigns and keyword advertising on various search engines without Plaintiff’s express
16   authorization. Id. The complaint alleged that the campaigns diverted online traffic to a
17   landing page on Amazon’s website displaying competitor products which reduced her
18   online traffic and decreased sales for her products. Id. On July 9, 2013, Plaintiff and
19   Defendant reached a settlement agreement in the initial action and executed a Settlement
20   Memorandum of Understanding (“MOU”). Doc. No. 32–2, Ex C. The parties were unable
21   to agree to the terms of the long form agreement, and on October 9, 2013, Defendant moved
22   to enforce the MOU. See Doc. No. 32–2, Ex D. On December 19, 2013, the Honorable
23   Anthony J. Battaglia granted Amazon’s motion to enforce the settlement on the terms set
24   forth in the MOU. Id.
25   II.   Procedural Background
26         On June 15, 2016, Plaintiff initiated the instant action, again alleging claims for
27   federal trademark infringement in violation of 15 U.S.C. § 114 and federal unfair
28   competition, false designation of origin, passing off and false advertising. Doc. No. 1, ¶¶

                                                   2
                                                                                  16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.708 Page 3 of 14



1    26–33. Additionally, Plaintiff brings a third claim for tortious interference with Plaintiff’s
2    prospective and actual business relations, and interference with an economic advantage.
3    Id. at ¶¶ 34–35. On March 8, 2017, Defendant filed a motion for summary judgment. See
4    Doc. No. 32. Plaintiff filed an opposition and Defendant filed a reply. See Doc. Nos. 40,
5    43. On September 28, 2018, the Court granted summary judgment for Amazon on all
6    claims. See Doc. No. 64.
7          On October 22, 2018, Plaintiff filed an appeal to the Ninth Circuit. See Doc. No. 66.
8    On February 12, 2020, the Ninth Circuit affirmed the Court’s judgment as to all claims
9    based on the third party “Nanners” review but vacated the judgment that the pay-per-click
10   claims were barred by claim preclusion and remanded for further. See Doc. No. 74. Plaintiff
11   and Defendant filed supplemental briefs in support of and in opposition to the motion for
12   summary judgment as to the pay-per-click claims. See Doc. Nos. 78, 81.
13                                     LEGAL STANDARD
14         Summary judgment is properly granted when “there is no genuine issue as to any
15   material fact and . . . the moving party is entitled to judgment as a matter of law.” Fed. R.
16   Civ. P. 56(c). Entry of summary judgment is appropriate “against a party who fails to make
17   a showing sufficient to establish the existence of an element essential to that party’s case,
18   and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,
19   477 U.S. 317, 322 (1986). The party moving for summary judgment bears the initial
20   burden of establishing an absence of a genuine issue of material fact. Id. at 323. A material
21   fact is one that is relevant to an element of a claim or defense and the existence of which
22   might affect the outcome of the suit. T.W. Electrical Service, Inc. v. Pacific Electrical
23   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Anderson v. Liberty Lobby,
24   Inc., 477 U.S. 242, 248 (1986)). The materiality of a fact is thus determined by the
25   substantive law governing the claim or defense. Id. Once the moving party meets the
26   requirements of Rule 56, the burden shifts to the party resisting the motion. Anderson, 477
27   U.S. at 256.
28   ///

                                                   3
                                                                                  16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.709 Page 4 of 14



1           To demonstrate a genuine issue, the opposing party “must do more than simply show
2    that there is some metaphysical doubt as to the material facts. . . . [T]he nonmoving party
3    must come forward with specific facts showing that there is a genuine issue for trial.”
4    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986). In
5    deciding a motion for summary judgment, “[t]he evidence of the non-movant is to be
6    believed, and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at
7    255. Nevertheless, inferences must be made upon a reasonable basis, and it is the opposing
8    party’s obligation to produce a factual predicate from which the inference may be drawn.
9    See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d,
10   810 F.2d 898, 902 (9th Cir. 1987).
11                                          DISCUSSION
12   I.     Lanham Act Claims
13          Plaintiff alleges two Lanham Act claims: federal trademark infringement in violation
14   of 15 U.S.C. § 1114 and federal unfair competition, false designation of origin, passing off,
15   and false advertising in violation of 15 U.S.C. § 1125(a) (“Lanham Act claims”). Doc. No.
16   1, ¶¶ 26–33. Amazon contends Plaintiff’s Lanham claims fail as they were released in the
17   initial action’s MOU and that there is no likelihood of confusion created by Amazon’s use
18   of “Baiden” as a keyword. Doc. Nos. 32 at 13-15; 78 at 3-5. The Court will discuss each
19   in turn.
20          A. Plaintiff’s Lanham Claims were Released in the Initial Action
21          Amazon contends that Plaintiff has “given up” her Lanham Act claims by entering
22   into the MOU, as those claims were also related to Amazon’s use of “Baiden” in keyword
23   and advertisements, which was the nucleus of the initial action. Doc. No. 32 at 14. Plaintiff
24   argues the Lanham claims were not released because the MOU did not apply to Amazon’s
25   action after the filing of the initial action. Doc. No. 81 at 3. The release provision contained
26   in the MOU provides as follows:
27          2. A release of all claims, including C.C.P. § 1542 waiver, and a dismissal
28             with prejudice of the above entitled action.

                                                    4
                                                                                    16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.710 Page 5 of 14



1    Doc. No. 32-2, Exh. C.
2          Federal courts interpret settlement agreements according to the principles of contract
3    law. Northwest Acceptance Corp. V. Lynnwood Equip., Inc., 841 F.2d 918, 920 (9th Cir.
4    1998). Although federal law governs Lanham Act claims, state law principles are applied
5    to determine whether a settlement release is effective. Marsdan Corp. v. CGC Music, Ltd.,
6    804 F.2d 1454 (9th Cir. 1986). Under California law, “the interpretation of a settlement
7    agreement is governed by the same principles applicable to any other contractual
8    agreement.” Winet v. Price, 4 Cal. App. 4th 1159, 1165 (1992); Perfumebay.com Inc. v.
9    eBay, Inc., 506 F.3d 1165, 1178 (9th Cir. 2007). “The language of a contract is to govern
10   its interpretation, if the language is clear and explicit, and does not involve an absurdity,”
11   and “[w]hen a contract is reduced to writing, the intention of the parties is to be ascertained
12   from the writing along, if possible.” Cal. Civ. Code §§ 1638-1639. In addition, “[t]he whole
13   [] contract is to be taken together, so as to give effect to every part, if reasonably
14   practicable, each clause helping to interpret the other.” Id. § at 1641. Moreover, “[t]he
15   words of a contract are to be understood in their ordinary and popular sense, rather than
16   according to their strict legal meaning; unless used by the parties in a technical sense, or
17   unless a special meaning is given to them by usage, in which case the latter must be
18   followed.” Id. at § 1644. Courts view settlement agreements as final dispositions and will
19   not adjudicate issues that have already been resolved. Petro-Ventures, Inc. v. Takessian,
20   967 F.2d 1337, 1343 (9th Cir. 1992).
21         Here, the parties mutually entered into the MOU. First, a release is deemed valid
22   unless it is procured by misrepresentation, overreaching, deception, or fraud. Jimenez v. 24
23   Hour Fitness USA, Inc., 237 Cal. App. 4th 564, 563 (2015) (holding that a genuine issue
24   of material fact as to whether fitness center procured release from patron through fraud
25   precluded summary judgment). Neither of the parties have alleged any fraud of deceit
26   associated with the signing of the MOU. Second, Amazon is correct that the MOU is
27   unambiguous in expressing the parties’ agreement to release all claims between them
28   related to Amazon’s use of “Baiden” in keyword and advertisements. By including “release

                                                    5
                                                                                   16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.711 Page 6 of 14



1    of all claims” as a provision, it is reasonable to assume the parties intended to release all
2    Lanham Act claims. Lastly, the parties also negotiated an express waiver of California
3    Civil Code § 1542, meaning that the MOU would extend to any claims arising from the
4    matters involved in this action. 1 The express waiver of section 1542 is further evidence in
5    support of the Court’s finding that the negotiations produced clear and unambiguous
6    language which reflect the parties’ intentions to include any future unknown claims related
7    to the initial action. There is no evidence before the Court that Plaintiff communicated to
8    Amazon an intention to the contrary, that is, that she desired to retain her right to sue
9    Amazon in the future. Plaintiff’s Lanham Act claims were incurred or suffered after the
10   execution of the MOU and are identical to the parties’ settled prior lawsuit; both involving
11   allegations of confusion over Amazon’s use of the “Baiden” mark. Accordingly, Plaintiff
12   cannot prevail on her Lanham Act claims as the causes of action were previously released.
13          B. There is No Likelihood of Confusion Regarding the “Baiden” Mark
14          Assuming Plaintiff’s Lanham Act claims were not previously released, Plaintiff’s
15   causes of action fail to establish a likelihood of confusion as to Amazon’s use of the
16   “Baiden” mark in keyword advertisements. Amazon references the Sleekcraft factors
17   discussed in Network Automation, Inc. v. Advanced Systems Concepts, Inc., 638 F.3d 1137,
18   1145 (9th Cir. 2011), to illustrate the lack of customer confusion between Amazon’s use
19   of the “Baiden” mark. 2 Doc. Nos. 32 at 16; 78 at 3-4. Plaintiff contends an analysis of the
20   factors in Network Automation convey a genuine issue of material fact exists as to the
21   likelihood of confusion and should be decided by the jury. Doc. No. 81 at 14.
22          A valid trademark infringement under 15 U.S.C. § 1114 requires a party to “prove:
23   (1) that it has a protect[able] ownership interest in the mark; and (2) that the defendant’s
24   use of the mark is likely to cause customer confusion.” Network Automation, 638 F.3d at
25
26
     1
       California Civil Code § 1542 provides that a general release does not extend to claims which the
27   creditor does not know or suspect to exist in its favor at the time of executing the release.
     2
       Although Plaintiff requested the Court to disregard the Sleekcraft factors, the Court must abide by
28   Ninth Circuit precedent in analyzing trademark infringement claims.

                                                         6
                                                                                             16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.712 Page 7 of 14



1    1144. Here, Plaintiff has a valid registration of “Baiden Mitten,” and Amazon does not
2    refute the registration. Thus, Plaintiff has satisfied the first element. Turning to the second
3    element, courts have frequently looked at the Sleekcraft factors in assessing the likelihood
4    of confusion. See, e.g., Network Automation, 638 F.3d at 1148-54. Although the Ninth
5    Circuit listed eight factors in particular, the Court, as in Network Automation, will focus on
6    the following four factors that are most relevant to the analysis of the likelihood of
7    confusion in the context of internet advertising: “(1) the strength of the mark; (2) the
8    evidence of actual confusion; (3) the type of goods and degree of care likely to be exercised
9    by the purchaser; and (4) the labeling and appearance of the advertisements and the
10   surrounding context on the screen displaying the results page.” Id. at 1154. The Court will
11   discuss each factor in turn.
12                1. Strength of Baiden Mark
13         “The stronger a mark—meaning the more likely it is to be remembered and
14   associated in the public mind with the mark’s owner—the greater the protection it is
15   accorded by the trademark laws.” Brookfield Commc’ns, Inc. v. W. Coast Entm’t Corp.,
16   174 F.3d 1036, 1058 (9th Cir. 1999). The “strength” of the trademark is evaluated in terms
17   of its conceptual strength and commercial strength. GoTo.com Inc. V. Walt Disney Co.,
18   202 F.3d 1199, 1206 (9th Cir. 2000). More specifically, “[t]he mark is determined by its
19   placement on a continuum of marks from generic, afforded no protection; through
20   descriptive or suggestive, given moderate protection; to arbitrary or fanciful awarded
21   maximum protection.” E. & J. Gallo Winery v. Gallo Cattle, 967 F.2d 1280, 1291 (9th Cir.
22   1992).
23         Here, Amazon contends potential consumers are likely knowledgeable when
24   shopping for Plaintiff’s “Baiden” mark, given the type of good and the delirious effects
25   from purchasing the wrong skin care product. Doc. No. 32 at 17. Plaintiff argues Amazon’s
26   use of the “Baiden” mark in the title distorts potential customers from separating
27   competitors’ exfoliating products from Plaintiff’s products. Doc. No. 81 at 4. As for the
28   conceptual strength, the “Baiden” mark requires a consumer to use more than a small

                                                    7
                                                                                   16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.713 Page 8 of 14



1    amount of imagination to form an association between the mark and the product, which
2    makes the mark suggestive and not descriptive. See Rodeo Collection, Ltd. v. West Seventh,
3    812 F.2d 1215, 1218 (9th Cir. 1987). “Suggestive” marks do not “describe the product’s
4    features but suggest [] them.” Kendall-Jackson Winery v. E. & J. Gallo Winery, 150 F.3d
5    1042, 1047 n. 8 (9th Cir. 1998). The mark would only be entitled to moderate protection.
6    Brooklyn Brewery Corp. v. Black Ops Brewing, Inc., 156 F. Supp. 3d 1173, 1179 (E.D.
7    Cal. 2016) (explaining that generic marks are afforded no protection whereas descriptive
8    or suggestive marks are given only moderate protection). As a suggestive mark, such
9    protection would be warranted only if the mark “acquired sufficient ‘secondary meaning’
10   to create an association between the mark and the product.” Surfvivor Media, Inc. v.
11   Survivor Prods., 406 F.3d 625, 632 (9th Cir. 2005). In other words, Plaintiff did not prove
12   the consumer association between the product and the “Baiden” mark. Id.
13         Once a mark is placed on the conceptual strength spectrum, the court may then assess
14   the marks commercial strength. Brookfield Commc’ns, 174 F.3d at 1058. “Commercial
15   strength is based on ‘actual marketplace recognition,’ and thus ‘advertising expenditures
16   can transform a suggestive mark into a strong mark.’” Network Automation, 638 F.3d 1149
17   (citations omitted). “Use of similar marks by third-party companies in the relevant industry
18   weakens the mark at issue.” M2 Software, Inc. v. Madacy Entertainment, 421 F.3d 1073,
19   1088 (9th Cir. 2005). Here, the Court finds that the use of similar marks in the relevant skin
20   care industry, as well as the lack of evidence regarding Plaintiff’s commercial strength,
21   undermines the strength of the mark. Plaintiff asserts her product is recognized due to its
22   hard-earned reputation. Doc. No. 81 at 9. However, Plaintiff has failed to provide the length
23   of exclusive use and public recognition of the “Baiden” mark. Therefore, this factor weighs
24   against a finding of a likelihood of confusion.
25                2. Evidence of Actual Confusion
26         Plaintiff contends that actual confusion of consumers is likely and may be
27   inferred from the fact that some individuals returned a competitors’ product to Plaintiff.
28   Doc. No. 81 at 10. Amazon alleges Plaintiff is unable to show actual confusion as

                                                   8
                                                                                  16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.714 Page 9 of 14



1    consumers likely are aware that Amazon does not manufacture products when buying
2    Baiden products based on the results of a keyword search. Doc. No. 32 at 18.
3          “Evidence of actual confusion by consumers is strong evidence of likelihood of
4    confusion.” Surfvivor Media, 406 F.3d at 625. “The failure to prove instances of actual
5    confusion is not dispositive against a trademark plaintiff, because actual confusion is hard
6    to prove” Brookfield Commc’ns, 174 F.3d at 1050. However, “[b]ecause evidence of actual
7    confusion can be difficult to obtain, its absence is generally unnoteworthy and is given
8    little probative weight.” Cohn v. Petsmart, Inc., 281 F.3d 837, 842 (9th Cir. 2002)
9    (quotation omitted). “[C]ourts have often discounted [evidence of actual confusion]
10   because it was unclear or insubstantial.” Network Automation, 638 F.3d at 1137 (internal
11   quotes and citations omitted).
12         Here, Plaintiff points to a single email message exchange purporting to be evidence
13   of actual confusion. It is unclear as to whether the exchange is between Plaintiff and a
14   customer or Plaintiff and one of her resellers. However, the exchange appears to be one
15   between two Baiden representatives - possibly Plaintiff and a reseller as opposed to
16   Plaintiff and a consumer - in that the parties in the exchange use terms such as “we” or
17   “us”, indicative of the parties being on the same sales’ team. These parties are discussing
18   a ‘return’ of Plaintiff’s product wherein the returned package contained a product of both
19   Plaintiff and a competitor. The reasonable inferences from this exchange are that Defendant
20   mistakenly placed a competitor’s product in Plaintiff’s packaging before the return to
21   Plaintiff or that a customer returned a different type of a competitor’s exfoliating product,
22   which was markedly different from Plaintiff’s product, in Plaintiff’s packaging for what
23   could have been for a number of reasons other than confusion. Assuming that the exchange
24   was with a customer, Plaintiff merely speculates and concludes that Amazon is liable for
25   the customer’s confusion without providing any support. Moreover, in that Defendant is
26   not alleged to be involved in manufacturing or packaging Plaintiff’s product, the email
27   exchange shows a customer’s potential confusion after purchasing a product, rather than
28   showing the product was purchased mistakenly after believing Plaintiff was the owner. See

                                                   9
                                                                                 16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.715 Page 10 of 14



1     Instant Media, Inc. v. Microsoft Corp., 2007 WL 2318948, at *14 (N.D. Cal. 2007)
2     (holding that “[r]elevant confusion is that which affects purchasing decisions, not
3     confusion generally.”). At best, Plaintiff’s de minimis evidence of “one potentially
4     confused consumer, stand alone, is not sufficient evidence of actual confusion for this
5     factor to weigh in favor of [Plaintiff].” Pinterest, Inc. v. Pintrips, Inc., 140 F. Supp. 3d 997,
6     1014 (N.D. Cal. 2015). Accordingly, this factor does not favor a finding that Plaintiff will
7     be able to prove a likelihood of consumer confusion.
8                  3. Type of Goods and Degree of Care by Purchaser
9           “In analyzing the degree of care that a consumer might exercise in purchasing
10    the parties’ goods, the question is whether a ‘reasonably prudent consumer’ would take the
11    time to distinguish between the two product lines.” Surfvivor Media, 406 F.3d at 634
12    (citations omitted). Courts look both to the “relative sophistication of the relevant
13    consumer,” Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d
14    1025, 1038 (9th Cir. 2010), and the cost of the item, Brookfield Commc’ns, 174 F.3d at
15    1060, in determining the degree of care likely to be exercised by the purchaser. The Ninth
16    Circuit has held that when products are expensive, the relevant consumer “is a reasonably
17    prudent consumer accustomed to shopping online.” Multi Time Machine, Inc. v.
18    Amazon.com, Inc., 804 F.3d 930, 936 (9th Cir. 2015) (citations omitted). “[W]hen dealing
19    with inexpensive products, customers are likely to exercise less care, thus making
20    confusion more likely.” Brookfield Commc’ns, 174 F.3d at 1060. “Low consumer care, in
21    turn, increases the likelihood of confusion.” Playboy Enterprises, Inc. v. Netscape
22    Commc’ns Corp., 354 F.3d 1020, 1028 (9th Cir. 2004).
23          Here, the parties dispute as to the degree of care consumers are likely to exercise in
24    purchasing Plaintiff’s product. Plaintiff alleges that Amazon’s marketplace lists several
25    competitors’ products with similar use and function as Plaintiff’s products. Doc. No. 81 at
26    11. Plaintiff further contends that not all of the competitors’ products are cheap and unsafe
27    as some products have high customer ratings and reviews. Id. at 12. Amazon argues that
28    because the type of goods at issue are to be used on a consumer’s face and body, it likely

                                                     10
                                                                                      16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.716 Page 11 of 14



1     requires a high degree of precaution and care. Doc. No. 32 at 18. Additionally, Amazon
2     alleges Plaintiff’s products are expensive, and as a result, consumers are more cautious
3     before purchasing. Id.
4           Although Plaintiff’s products appear to be inexpensive, Amazon’s online
5     marketplace shows that they can be viewed as above market standard when compared
6     alongside a competitor’s similar products. Amazon contends Plaintiff’s Baiden Mitten
7     retails on Amazon for $48.00, where in contrast, a competitor’s Korn Exfoliating Bath
8     Washcloth retails on Amazon for $4.49. Although the products may vary in type and
9     quality, consumers are likely to be more aware when purchasing products of higher value
10    and price. Additionally, a reasonably prudent consumer is likely to exercise a high degree
11    of care when purchasing facial and body products. Specifically, to avoid a potential
12    outbreak or allergic reaction. Therefore, a consumer is more likely to exercise a higher
13    degree of care, as opposed to purchasing other types of products. Accordingly, this factor
14    weighs against a finding of a likelihood of confusion.
15                 4. Labeling and Appearance
16          The Ninth Circuit has noted that in evaluating trademark infringement in the
17    context of internet searches, there is an additional factor of particular importance: “the
18    labeling and appearance of the advertisements and the surrounding context on the screen
19    displaying the results page.” Multi Time Mach., 804 F.3d at 936. Clear labeling can
20    eliminate the likelihood of initial interest confusion in cases involving internet search
21    terms. Id. at 937. In Playboy, the Ninth Circuit highlighted that potential consumers were
22    exposed to banner advertisements that were “confusingly labeled or not labeled at all.” 354
23    F.3d at 1023. However, the court explained that clear labeling “might eliminate the
24    likelihood of initial interest confusion that exists.” Id. at 1030 n. 43.
25          Here, the parties both agree that the labeling and appearance of Amazon’s keyword
26    advertisements are clear. Doc. Nos. 32 at 19; 81 at 13. Nonetheless, Plaintiff alleges that
27    aside from Amazon’s clear distinctive labeling and appearance, prospective consumers are
28    distracted by the advertisement and are more likely to end up Amazon’s landing page,

                                                     11
                                                                                  16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.717 Page 12 of 14



1     instead of Plaintiff’s website. Doc. No. 81 at 13. However, even if potential consumers
2     were to click on Amazon’s keyword advertisement, this would be intentional and not due
3     to confusion as the sponsored advertisements are clearly distinguishable from the objective
4     search results. See Playboy, 354 F.3d at 1030 (the court found it important that Netscape’s
5     search engine did not clearly segregate the sponsored advertisements from the objective
6     results). The labeling and appearance of Amazon’s sponsored advertisements as they
7     appear on the results page of Google, Yahoo, and Bing all clearly label the keyword as
8     “Ads” and associate the Baiden products with “Amazon.com” to avoid any confusion with
9     Plaintiff’s “Baiden” mark. Accordingly, this factor does not favor a finding that Plaintiff
10    will be able to prove a likelihood of consumer confusion.
11           For the reasons stated above, the Court GRANTS Amazon’s motion for summary
12    judgment as to Plaintiff’s Lanham Act claims.
13    II.    Tortious Interference
14           Plaintiff’s third cause of action is for tortious interference with Plaintiff’s
15    prospective and actual business relations, and interference with an economic advantage.
16    See Doc. No. 1, ¶¶ 34–35. Such a claim requires a showing of: “(1) an economic
17    relationship between the plaintiff and some third party, with the probability of future
18    economic benefit to the plaintiff; (2) the defendant's knowledge of the relationship; (3)
19    intentional acts on the part of the defendant designed to disrupt the relationship; (4) actual
20    disruption of the relationship; and (5) economic harm to the plaintiff proximately caused
21    by the acts of the defendant.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th
22    1134, 1153 (2003). Accordingly, the Plaintiff must establish that the “defendant not only
23    knowingly interfered with the plaintiff’s expectancy, but engaged in conduct that was
24    wrongful by some legal measure other than the fact of interference itself.” Hsu v. OZ
25    Optics, Ltd., 211 F.R.D. 615, 620 (N.D. Cal. 2002) (citing Della Penna v. Toyota Motor
26    Sales, U.S.A., Inc., 11 Cal.4th 376, 393 (1995)). Stated differently, “[i]t is ... the plaintiff's
27    burden to prove, as an element of the cause of action itself, that the defendant's conduct
28    was independently wrongful.” Hsu, 211 F.R.D. at 620.

                                                      12
                                                                                       16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.718 Page 13 of 14



1           Plaintiff has alleged that her business has experienced an interruption of its ongoing
2     business activities and has suffered irreparable damage to its business reputation and good
3     will as a result of Defendant’s pay-per click campaigns. Doc. No. 81 at 15. Defendant
4     argues that Plaintiff’s tortious interference claim fails as a matter of law because Amazon’s
5     alleged conduct was not a wrongful act independent of the alleged interference itself. See
6     Doc. Nos. 32–1 at 27-28; 78 at 5. The Court agrees. “[T]he act of interference with
7     prospective economic advantage is not tortious in and of itself.” Korea Supply Co., 29 Cal.
8     4th at 1159. In Korea Supply Co., the plaintiff satisfied the independent wrongful act
9     requirement by alleging the defendant engaged in bribery and offered sexual favors to
10    Korean officials to obtain a contract from the Republic of Korea. Id. Here, Plaintiff alleges
11    that Amazon disrupted business relationships between Plaintiff and her prospected
12    customers, which is the same allegations used to support her Lanham Act claims. However,
13    “an act must be wrongful by some legal measure, rather than merely a product of an
14    improper, but unlawful, purpose or motive.” Korea Supply Co., 29 Cal. 4th at 1159, n. 11.
15    Plaintiff has not alleged that Amazon’s conduct was independently wrongful by a legal
16    measure beyond the interference.
17          Furthermore, “[t]he tort of intentional interference with prospective economic
18    advantage is not intended to punish individuals or commercial entities for their choice of
19    commercial relationships or their pursuit of commercial objectives, unless their
20    interference amounts to independently actionable conduct.” Id. at 1158-59. Interference
21    that is based on lawful competition is not actionable. See generally Bed Bath & Beyond of
22    La Jolla, Inc. v. La Jolla Village Square Venture Partners, 52 Cal.App.4th 867 (1997)
23    (holding that plaintiff failed to state an actionable claim for intentional interference with a
24    prospective advantage when defendant competed successfully for a lease). Plaintiff has not
25    alleged any exclusive agreement or contract prohibiting Amazon from engaging in lawful
26    competition. Accordingly, the Court GRANTS Defendant’s motion for summary
27    judgment as to Plaintiff’s Tortious Interference claim.
28    ///

                                                    13
                                                                                    16cv1486-JAH (JLB)
     Case 3:16-cv-01486-JAH-JLB Document 84 Filed 08/10/20 PageID.719 Page 14 of 14



1                                       CONCLUSION
2           For the reasons set forth above, IT IS HEREBY ORDERED:
3                1. Defendant’s Motion for Summary Judgment [Doc. No. 32] is
4                   GRANTED in its entirety; and
5                2. The Clerk of Court shall enter judgment in favor of Defendant and against
6                   Plaintiff
7           IT IS SO ORDERED.
8
9     DATED: August 10, 2020
                                                 _________________________________
10
                                                 Hon. John A. Houston
11                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                14
                                                                              16cv1486-JAH (JLB)
